IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                       FILED
                                 AT KNOXVILLE                        August 27, 1999

                                                                    Cecil Crowson, Jr.
                              JULY 1999 SESSION                     Appellate C ourt
                                                                        Clerk



STATE OF TENNESSEE,              *     C.C.A. # 03C01-9808-CC-00293

      Appellee,                  *     ANDERSON COUNTY

VS.                              *     Hon. James B. Scott, Jr., Judge

MELVIN JEROME ANDERSON, *              (Sale of Cocaine)

      Appellant.                 *




For Appellant:                         For Appellee:

Ann D. Kress, Attorney                 Paul G. Summers
Mostoller, Stulberg & Whitfield        Attorney General and Reporter
136 South Illinois Avenue, Suite 104
Oak Ridge, TN 37830                    Erik W. Daab
(on appeal)                            Assistant Attorney General
                                       Criminal Justice Division
Travis Brasfield, Attorney             425 Fifth Avenue North
6220 Western Avenue                    Nashville, TN 37243-0493
Knoxville, TN 37921
(at trial)                             Jan Hicks
                                       Assistant District Attorney General
                                       Room 127, Anderson County Courthouse
                                       100 North Main Street
                                       Clinton, TN 37716



OPINION FILED:__________________________



AFFIRMED



GARY R. WADE, PRESIDING JUDGE
                                      OPINION

              The defendant, Melvin Jerome Anderson, was convicted of a sale of

cocaine greater than 0.5 gram, a Class B felony. Tenn. Code Ann. § 39-17-417.

The trial court imposed a Range I sentence of ten years and a $50,000.00 fine. In

this appeal of right, the single issue presented for review is whether the evidence

was sufficient to support the conviction.



              We affirm the judgment of the trial court.



              At approximately 4:00 P.M. on October 11, 1996, Oak Ridge Police

Sergeant Mike Uher met with an informant, Bryan Keith Turner, to plan a cocaine

purchase in the Scarboro community. Turner, who was compensated by the police

at an hourly rate of $10.00, was employed as an informant, according to Sergeant

Uher, because he had a prior criminal record which engendered an element of trust

among illegal drug suppliers in the area. Just prior to the offense, Sergeant Uher

searched Turner and his vehicle, supplied him with $300.00 in cash, and fitted him

with a wireless radio device to allow monitoring of the planned transaction.

Sergeant Uher followed Turner and watched through binoculars while Turner met

with the defendant, purchased cocaine, and then returned to a pre-arranged

meeting area. At that point, Turner, who testified at trial that he had purchased

$130.00 worth of "rocks" from the defendant, returned the illegal drugs to Sergeant

Uher. Later, Carl Smith, a forensic chemist with the TBI, confirmed that the

substance Turner had acquired amounted to 2.1 grams of crack cocaine.



              Turner's wife, Rahvonna, was present during the transaction. At trial,

she testified that she had driven Turner to the place he was to meet the defendant.

She confirmed that Turner did not talk with anyone else other than the defendant


                                            2
from the time they left Sergeant Uher until their return. Oak Ridge Police Officer

Mark Bell, who worked with a narcotic unit, set up the electronic surveillance

equipment for the transaction and monitored the receiver. He also searched

Turner's vehicle prior to the transaction. Officer Kristie Brock acted as the evidence

technician. She made copies of the cash provided Turner and searched Rahvonna

Turner to assure that she was not in possession of illegal drugs prior to the

transaction. After the transaction, Officer Brock obtained the cocaine from Turner,

sealed it, and delivered it to the TBI Crime Laboratory in Knoxville.



              Judy McKnight testified for the defense as did her son, Raymond

Luster. Those witnesses claimed that the defendant was aware Turner was an

informant in the summer of 1996, well before the drug transaction supposedly took

place. The defendant did not testify at trial.



              The defendant contends that because the informant had a prior

conviction for armed robbery and had a "previous drug problem," he was not

trustworthy, and the evidence was insufficient. He argues that the failure on the part

of the police to strip search Ms. Turner prior to the transaction, rather than merely

doing a pat down search, made the case against the defendant particularly suspect.

The defendant asserts that Turner's claim of cocaine delivery was uncorroborated

by any other witness. The defendant also points out that the tape recording of the

transaction contained "interference" and was not probative of guilt.



              On appeal, the state is entitled to the strongest legitimate view of the

evidence and all reasonable inferences which might be drawn therefrom. State v.

Cabbage, 571 S.W.2d 832 (Tenn. 1978). When the sufficiency of the evidence is

challenged, the relevant question is whether, after reviewing the evidence in the light


                                            3
most favorable to the state, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. State v. Williams, 657 S.W.2d
405 (Tenn. 1983); Tenn. R. App. P. 13(e). This court may neither reweigh nor

reevaluate the evidence offered at trial, State v. Evans, 838 S.W.2d 185 (Tenn.

1992), nor may this court substitute its inferences for those drawn by the trier of fact

from the evidence. Likas v. State, 286 S.W.2d 856 (Tenn. 1956).



              Tenn. Code Ann. § 39-17-417(a)(3) prohibits the sale of a controlled

substance. Tenn. Code Ann. § 39-17-417(c)(1) provides as follows:

              A violation of subsection (a) with respect to: (1) Cocaine
              is a Class B felony if the amount involved is point five (.5)
              grams or more of any substance containing cocaine....



              Here, the state offered proof on each and every element of the offense

as defined by the statute. It was the jury's prerogative to accredit the testimony of

the informant Turner and reject altogether the theory offered by the defense. The

limited scope of our review precludes either a reevaluation of the weight of the

evidence or a reconsideration of the comparative credibility of the witness. Thus,

the proof is sufficient to support the conviction.



              Accordingly, the judgment is affirmed.



                                           ________________________________
                                           Gary R. Wade, Presiding Judge

CONCUR:


_____________________________
David H. Welles, Judge


_____________________________
Joe G. Riley, Judge

                                            4